T 604.682.3701 F 604.682.3600 Suite 400, 455 Granville Street Vancouver, BCV6C 1T1 www.levon.com April 28, 2009TSX-V Trading symbol: LVN Berlin & Frankfurt:LO9 GRANT OF STOCK OPTIONS Levon Resources Ltd. (the “Company”) announces that it has granted incentive stock options for the purchase of up to 500,000 common shares at a price of $0.25 per share exercisable on or before April 28, 2014 to directors, officers, consultants, and employees of the Company. The options are subject to a stock option plan. ON BEHALF OF THE BOARD “Ron Tremblay” Ron Tremblay President The TSX Venture Exchange has not reviewed and does not accept the responsibility for the accuracy or adequacy of this release.
